EX-10.9.3

 


 
FIRST AMENDMENT TO
 
 
EMPLOYMENT AGREEMENT
 
 
THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT is made as of June 23, 2010 ("First
Amendment").
 
BETWEEN:
 
Emeritus Corporation, a corporation duly incorporated under the laws of the
State of Washington;
 
(“Emeritus")
 
AND:
 
Raymond R. Brandstrom, Jr., an individual,
 
("Executive")
 
WHEREAS: Effective as of January 1, 2010, Executive and the Company entered into
the Employment Agreement (the "Agreement") to formally record the terms and
conditions upon which the Executive shall remain employed by Emeritus;
 
WHEREAS:  Section 2.2(b) of the Agreement provides as follows:
 
 
At such time as Executive is no longer an employee, all granted stock options
shall vest and Executive will have two years to exercise options.

 
WHEREAS, as of January 1, 2010, Executive held outstanding stock options
intended to qualify as incentive stock options under Section 422 of the Internal
Revenue Code of 1986, as amended (the "Code"); and
 
WHEREAS, the extension of time to exercise certain incentive stock options
following termination of Executive's employment with Emeritus resulted in an
inadvertent modification to the terms of such options under Section 424(h) of
the Code, which generally would result in such options ceasing to qualify as
incentive stock options within the meaning of Section 422 of the Code as of the
date of the modification; and
 
WHEREAS, the parties wish to amend Section 2.2(b) of the Agreement to preserve
incentive stock option treatment for such outstanding options, to the maximum
extent permitted by Sections 422 and 424 of the Code; and
 
WHEREAS, Treasury Regulation Section 1.424-1(e)(4)(viii) provides that an
inadvertent change to the terms of an option that is treated as a modification
under Section 424(h) of the Code is not considered as modification of the option
to the extent the change in the

 
 

--------------------------------------------------------------------------------

 
 
terms of the option is removed by the earlier of the date the option is
exercised or the last day of the calendar year during which such change
occurred.
 
NOW, THEREFORE, THIS FIRST AMENDMENT TO THE AGREEMENT WITNESSES that, in
consideration of the premises and the mutual covenants and agreements herein
contained, the parties hereto covenant and agree that Section 2.2(b) of the
Agreement shall be replaced in its entirety with the following and otherwise
agree as follows:
 
1.
AMENDMENT:

 
 
ARTICLE 2

 
 
COMPENSATION

 
 
2.2    Stock Options

 
 
(b)   At such time as Executive is no longer an employee, all granted stock
options shall vest and, except for incentive stock options granted prior to
January 1, 2010,  Executive will have until the earlier of (i) two years after
termination of employment and (ii) the last day of the option term to exercise
each option.  The post-termination exercise period originally applicable to
incentive stock options granted prior to January 1, 2010 shall continue to
govern.

 
2.
EFFECTIVENESS:  Except as expressly modified by this First Amendment, all
provisions of the Agreement shall continue in full force and effect.  This First
Amendment shall be effective as of the day first set forth above.

 
3.
COUNTERPARTS.  This First Amendment may be executed in counterparts, each of
which shall be deemed to be an original.

 
IN WITNESS WHEREOF the parties hereto have executed this First Amendment
effective as of the date and year first above written.
 
EMERITUS CORPORATION


 
By:  /s/ Granger Cobb
 
        Granger Cobb
Title:  President and Co-CEO


 


 
/s/ Raymond R. Brandstrom
Raymond R. Brandstrom   (Executive)
 



 
 

--------------------------------------------------------------------------------

 
